Case 1:20-cv-02875-LDH-PK Document 37 Filed 12/17/20 Page 1 of 3 PageID #: 191




                                             December 17, 2020
Via ECF
Hon. LaShann DeArcy Hall, U.S.D.J.
U.S. District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Novagold Resources Inc. v. J Capital Research USA LLC, No. 20-cv-02875-LDH-PK
       Pre-Motion Conference - Reply re First Amended Complaint

Dear Judge DeArcy Hall:

       On behalf of Defendant J Capital Research USA LLC (“JCap”), we submit this Reply to
the Opposition Letter (Dkt. 36) of Plaintiff Novagold Resources Inc. (“Plaintiff” or “NG”).

       Plaintiff cannot shake free of the Actual Malice standard that applies to this case under
the new New York Anti-SLAPP law (N.Y. Civ. Rights Law §70-a and §76-a):

       1) The new law, effective Nov. 10, applies expressly to anyone who has “commenced or
          continued” such an action. N.Y. Civ. Rights Law § 70-a(1) (emphasis added).
       2) The new law has two substantive features: a) it gives a defendant a counterclaim
          against the plaintiff; and b) it requires plaintiff to prove actual malice, regardless of
          their public or private figure status. N.Y. Civ. Rights Law §§ 70-a(1); 76-a(2).
       3) The new law has no Erie problem. It was designed to avoid Erie: Its substantive
          provisions are contained in NY Civil Rights Law; and its separate procedural
          provisions (special motions and stays) appear in the CPLR. We are not relying on
          CPLR provisions. We are not making a special motion based on the CPLR.
       4) The new law is different than the California Anti-SLAPP. So La Liberte v. Reid, 966
          F.3d 79 (2d Cir. 2020) does not apply to the N.Y. statute. It is similar to the Nevada
          Anti-SLAPP, which the Second Circuit did apply in Adelson v Harris, 774 F.3d 803,
          807, 809 (2d Cir. 2014). The Second Circuit in Reid made clear that the Nevada Anti-
          SLAPP is “quite different” from California’s. 966 F.3d at 86 n.3. It defended its
          Adelson ruling because the “effects of the [Nevada] Anti-SLAPP law. . . are
          substantive.” Id. (citation omitted).
       5) The new law is a remedial law that does not impair any “vested rights.” Laws that “do
          not impair vested rights” are allowed “to be given retroactive construction.” Matter of
          City of New York (Long Is. Sound Realty Co.), 160 A.D.2d 696, 697 (2d Dep’t 1990).
          In all events it is not “retroactive” as it applies to actions that are “continued.”
       6) We gave plaintiff notice of the new law on Nov. 24. Plaintiff had an opportunity to
          withdraw and not to continue the action before we incurred further costs.
Case 1:20-cv-02875-LDH-PK Document 37 Filed 12/17/20 Page 2 of 3 PageID #: 192




        NG has not pled Actual Malice per Iqbal because a) JCap’s alleged financial interest does
not count; and b) Actual Malice buzzwords don’t count. See Dkt. 35, at 1. Under the pre-Anti-
SLAPP cases JCap cited in its Pre-Motion Letter (id. at 2), the Actual Malice standard applied no
less to publicly traded companies – which NG’s Opposition Letter does not dispute at all.

       The Trade Libel/Disparagement Cause of Action Must Be Dismissed; So the Claims
for Attorney’s Fees & Employee Time Must Be Dismissed. We challenge their availability
here. But even if they might be available in Trade Libel, they are not available as libel damages.

   1. Trade Libel or commercial disparagement “is confined to denigrating the quality of a
      business’ goods or services.” Ruder & Finn v Seaboard, 52 N.Y.2d 663, 670-1 (1981);
      see Eros Int’l v Mangrove Ptnrs, 2019 WL 1129196, at *11 (Sup. Ct. NY Cty 2019)
      (dismissing a disparagement claim against a short seller based on Ruder & Finn).
   2. NG presently has no “goods or services” to sell; none for anyone to libel or disparage.
      And JCap’s Report did not discuss the quality of NG’s unmined gold.
   3. The two cases (Charles Atlas and Bose) that NG relies on for its claim to legal fees and
      employee time are both disparagement cases. Silvercorp, which NG avoids mention of
      again, also contemplated such possible claims in connection with Trade Libel. But in
      Silvercorp, the defendant impugned the quality of Silvercorp’s mines and ore. See 2012
      WL 3569952, at *11. JCap is not alleged to have done so here.
   4. In all events, the Trade Libel cause of action may allow for fees incurred to restore the
      reputation of the product disparaged, but not for the reputation of the company generally.
      Allowable remedial costs must have a nexus with the specific harm that the narrowly
      focused Trade Libel cause of action is intended to remedy.

    As to the opinion issue, there are 15 falsehoods alleged; each must be assessed as whether
they are opinion, whether they are defamatory, or whether they are only per quod defamatory.
That some might be actionable does not mean that all are actionable. We ask that we not be
compelled to carry the heavy costs of discovery on “facts” that are actually opinion or to retain
experts to have their opinions on statements that are, indeed, opinion.

    There are about seven publicly available documents listed in NG’s First Amended Complaint
(“FAC”) (Dkt. 34); the same ones cited and hyperlinked in the JCap Report. As in Yangtze River
and other cited cases, the Report’s reliance on those listed publicly available documents render
the Report and its conclusions to be non-actionable opinion. See Dkt. 35, at 3.

    Significant here is that NG’s Opposition Letter is silent on the Yangtze River line of short-
seller cases that get dismissed on opinion grounds. NG is silent too on Dura Pharmaceuticals,
and how it fails to allege that a decline in stock price was a realized loss of its own.

    At the Parties’ last pre-motion conference, we noted to the Court that we expected to still
press the opinion issue in response to NG’s FAC. Your Honor responded, “Let’s get the
amended complaint then we’ll see where we are.” See Transcript of Pre-Motion Conference
Nov. 2, 2020, at 19:19-20:2. The Pre-Motion letter process is one that enables the Court and the
Parties to focus and refine the issues on an intended motion. The exchanges of letters have done
so here.



                                                 2
Case 1:20-cv-02875-LDH-PK Document 37 Filed 12/17/20 Page 3 of 3 PageID #: 193




                                    Respectfully,

cc: Counsel of Record by ECF        /s/David S. Korzenik
                                    /s/Terence P. Keegan
                                    David S. Korzenik
                                    Terence P. Keegan




                                       3
